DETAILED ACTION
Claims 1-5, 14-15, 27-28, 30-33 and 41-56 are pending. 
Claims 1-5, 14-15, 27-28, 30-33 and 41-56 are rejected.
Claims 41-56 are new.
Claims 6-13, 16-26, 29 and 34-40 are cancelled.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 14-15, 27-28, 30-32 and 41-56 are rejected under 35 U.S.C. 103 as being unpatentable over Molavian Jazi et al., US Pub. 2019/0159135 (hereinafter Jazi) in view of Fager et al., WO 2019/166110 (hereinafter Fager).

With respect to claim 1, Jazi teaches a method of wireless communication at a user equipment (UE) (fig. 1, remote unit 102), comprising:
communicating on a current uplink (UL) beam, wherein the current UL beam is associated with a current beamforming direction ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel…”,  current uplink beam with current beam forming direction  - note, a transmitting antenna array/panel includes a number of antenna elements),
Identifying a first uplink beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”, first UL beam is the beam identified by the UE TX beam sweeping that satisfies the criteria and is the target beam for the UE beam switching); and
transmitting an UL communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches identifying a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Fager teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam (page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase, but to the price of a narrow total beam of the array antenna”, beam has higher EIRP when the number of antenna elements are increased).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Fager because higher effective radiated power (EIRP) can be achieved with relatively lower output power per antenna if the number of antennas increase (See Fager: page 1, lines 1-2 and page 2, lines 1-2).


With respect to claim 14, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
means (fig. 2, processor 202) for communicating on a current uplink (UL) beam, wherein the current UL beam is associated with a current beamforming direction ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel…”,  current uplink beam with current beam forming direction  - note, a transmitting antenna array/panel includes a number of antenna elements),
means (fig. 2, processor 202) for Identifying a first uplink beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”, first UL beam is the beam identified by the UE TX beam sweeping that satisfies the criteria and is the target beam for the UE beam switching); and
means for transmitting (fig. 2, transmitter 210) an UL communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches means for identifying a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Fager teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam (page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase, but to the price of a narrow total beam of the array antenna”, beam has higher EIRP when the number of antenna elements are increased).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Fager because higher effective radiated power (EIRP) can be achieved with relatively lower output power per antenna if the number of antennas increase (See Fager: page 1, lines 1-2 and page 2, lines 1-2).


With respect to claim 27, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
a memory (fig. 2, memory 204), and
at least one processor (fig. 2, processor 202) coupled to the memory and configured to:
communicate on a current uplink (UL) beam, wherein the current UL beam is associated with a current beamforming direction ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel…”,  current uplink beam with current beam forming direction  - note, a transmitting antenna array/panel includes a number of antenna elements);
Identify a first uplink beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”, first UL beam is the beam identified by the UE TX beam sweeping that satisfies the criteria and is the target beam for the UE beam switching); and
transmit an UL communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches identify a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Fager teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam (page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase, but to the price of a narrow total beam of the array antenna”, beam has higher EIRP when the number of antenna elements are increased).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Fager because higher effective radiated power (EIRP) can be achieved with relatively lower output power per antenna if the number of antennas increase (See Fager: page 1, lines 1-2 and page 2, lines 1-2).


With respect to claim 30, Jazi teaches a non-transitory computer-readable medium ([0031]-[0032]; [0054], memory 204) comprising computer executable instructions that when executed by one or more processors of a user equipment (UE) (fig. 1, remote unit 102) cause the UE to perform a method of wireless communication, comprising:
communicating on a current uplink (UL) beam, wherein the current UL beam is associated with a current beamforming direction ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel…”,  current uplink beam with current beam forming direction  - note, a transmitting antenna array/panel includes a number of antenna elements),
Identifying a first uplink beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”, first UL beam is the beam identified by the UE TX beam sweeping that satisfies the criteria and is the target beam for the UE beam switching); and
transmitting an UL communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches identifying a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Fager teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam (page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase, but to the price of a narrow total beam of the array antenna”, beam has higher EIRP when the number of antenna elements are increased).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Fager because higher effective radiated power (EIRP) can be achieved with relatively lower output power per antenna if the number of antennas increase (See Fager: page 1, lines 1-2 and page 2, lines 1-2).


With respect to claims 2 and 28, Jazi teaches further comprising: selecting a first downlink (DL) beam based on the first UL beam; and receiving, from a base station, a DL communication on the first DL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”, UE RX beam (downlink beam) is determined based on the UE transmit beam (first uplink beam).


With respect to claims 3 and 31, Jazi teaches wherein the first DL beam is a same as the first UL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”, the UE RX beam for downlink reception is based on the TRP's indication and since the TRP’s indication is based on an uplink measurement on the UE's one or more TX beams, the instance exists where the UE RX beam (first DL beam) is a same as the UE TX beam (first UL beam)).


With respect to claims 4 and 32, Jazi teaches wherein selecting the first DL beam based on the first UL beam is performed when there is UL/DL beam correspondence ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”, a correspondence between the UL and DL beam, in which a UE TX beam is first determined, followed by determining the UE RX beam based on the UE TX beam – i.e. a first DL  beam is selected based on the first UL beam).


With respect to claim 15, Jazi teaches further comprising: means (fig. 2, processor 202) for selecting a first downlink (DL) beam based on the first UL beam; and means (fig. 2, receiver 212) for receiving, from a base station, a DL communication on the first DL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”, UE RX beam (downlink beam) is determined based on the UE transmit beam (first uplink beam).


With respect to claims 41 and 49, Jazi teaches further comprising: identifying a set of UL beams, each UL beam of the set of UL beams being associated with a respective EIRP capability satisfying an EIRP capability threshold ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam),
wherein the first UL beam is identified from the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).


With respect to claims 42 and 50, Jazi in view of Fager teaches Jazi teaches identifying a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam.  Jazi in view of Faber further teaches “wherein an EIRP capability of the first UL beam is based on a first quantity of antenna elements associated with the first UL beam, and wherein the first UL beam has the higher EIRP capability than the current beam EIRP capability associated with the current UL beam when the first quantity of the antenna elements associated with the first UL beam is greater than the quantity of the antenna elements associated with the current UL beam” (See Faber: page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase”, beam has higher EIRP when the number of antenna elements are increased. Thus a first uplink beam will have a higher EIRP than the current beam if it has a higher number of antennas/antenna elements associated with it than the current uplink beam).


With respect to claims 43 and 51, Jazi in view of Fager teaches identifying a first uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with the current UL beam when a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam.  Jazi in view of Faber further teaches wherein an EIRP capability of the first UL beam is higher than the current beam EIRP capability associated with the current UL beam when a first quantity of antenna elements associated with the first UL beam is greater than the quantity of the antenna elements associated with the current UL beam (See Faber: page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase”, a beam’s EIRP capability is based on a quantity of antenna elements associated with the beam.  Increasing the number of antenna elements associated with a beam means a higher EIRP capability.  Thus, the EIRP capability of the first UL beam will be higher than the EIRP capability of the current beam).


With respect to claims 44 and 52, Jazi teaches identifying the first UL beam having a higher EIRP capability than the current beam EIRP capability associated with the current UL beam, but is silent on “the identifying of the first UL beam based on a first quantity of antenna elements”.
However, Fager teaches the identifying of the first UL beam based on a first quantity of antenna elements (page 1, lines 1-2 and page 2, lines 1-2, “In active antenna arrays, the fields from multiple antenna elements are spatially superposed. Higher effective radiated power (EIRP) can therefore be achieved with relatively lower output power per antenna if the number of antennas increase, but to the price of a narrow total beam of the array antenna”, since a beam’s EIRP is based on the number of antenna elements, a beam with higher EIRP can easily be identified by comparing the number of antenna elements associated with each beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the identifying of the first UL beam based on a first quantity of antenna elements”, as disclosed by Fager because higher effective radiated power (EIRP) can be achieved with relatively lower output power per antenna if the number of antennas increase (See Fager: page 1, lines 1-2 and page 2, lines 1-2).


With respect to claims 45 and 53, Jazi teaches wherein the first UL beam is identified when the target transmit power based on the TPC exceeds the current beam EIRP capability ([0133], if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) ……………. the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b).


With respect to claims 46 and 54, Jazi in view of Fager teaches wherein the target transmit power exceeds the current beam EIRP capability when the target transmit power exceeds a transmit power associated with the current UL beam, and wherein the transmit power associated with the current UL beam is based on the quantity of the antenna elements associated with the current UL beam (Please refer to respective independent and intermediate claims).


With respect to claims 47 and 55, Jazi in view of Fager teaches wherein the current beam EIRP capability is represented by the quantity of the antenna elements associated with the current UL beam (please refer to respective independent and intermediate claims for this limitation).


With respect to claims 48 and 56, Jazi in view of Fager teaches wherein the first UL beam is identified based on the first UL beam having a first beamforming direction that is more similar to the current beamforming direction than a second beamforming direction of a second UL beam having a second EIRP capability that is higher than the current beam EIRP capability associated with the current UL beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam). 


Claims 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Fager and further in view of Marinier et al., WO2017/196612 (hereinafter Marinier).

With respect to claims 5 and 33, Jazi in view of Fager is silent on “wherein the first UL beam is identified when the amount of the data in the buffer of the UE is greater than the data threshold, and wherein the data threshold is greater than zero bytes”.
However, Marinier teaches wherein the first UL beam is identified when the amount of the data in the buffer of the UE is greater than the data threshold, and wherein the data threshold is greater than zero bytes ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission, when receiving a pre-defined number of NACK messages for a specific uplink beam used for data transmissions", the cited phrase states that the beam selection is triggered when a specific number of NACKs is received, implying that at this event a certain amount of data packets is in the (retransmission) buffer of the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Fager system to include the feature “wherein the first UL beam is identified when the amount of the data in the buffer of the UE is greater than the data threshold, and wherein the data threshold is greater than zero bytes”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        11/15/2022

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477